Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a spacer support and its spacer kit arrangement, classified in B65D85/1081.
II. Claims 13-15, drawn to a method of assembling the spacer kit, classified in B65B19/12.

The inventions are independent or distinct, each from the other because:

Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the spacer kit as claimed can be made by another and materially different process such as erecting the spacer kit entirely by hand without need of the separate apparatuses of a “thruster means” and a “guide means” as disclosed and claimed.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are classified in two varied classes which are not commonly searched together. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a responding telephone call from David Read on March 5, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12. After further consideration of the claims, it appears the claims 1-12 if made more definite would be allowable. In this view, claims 13-15 dependent from claim 10 are reincorporated. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it includes legal phraseology in lines 6, 8, and 8-9, “said _____”.  Correction is required.  See MPEP § 608.01(b).

The following is a quotation of 35 U.S.C. 112(b):




Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, lines 3-4, “the packet” lacks antecedent basis for one particular packet. In lines 5-6, “in a transverse direction” is indefinite, as there is no antecedent basis for being “transverse” to any particular direction or structure. In each of lines 10 and 11, the phrase “the latter” is indefinite as to its antecedent reference and should be replaced with its intended antecedent to be definite. In lines 11-12, “the packet” lacks antecedent basis for one particular packet. In line 12, “a pair of opposite access apertures” is indefinite whether such refers to those previously defined in line 10 or is a new reference. In line 14, “said longitudinal direction (X)” lacks antecedent basis. In lines 14-15, “said transverse direction (Y)” lacks antecedent basis. In line 16, “said packets” should only be employed when “packets” are a positively claimed element of the invention, having then been “said” or defined. Here it appears the imaginary “packets” inferred should be --the packets--.  
In claim 5, lines 4-5, the phrase "folded, in particular by…" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
In claim 6, line 1, “wherein it” is indefinite what “it” is. 
In claim 7, line 4, “with it” is indefinite what “it” is.   
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
In claim 10, line 8, the phrase "packets, in particular to…" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). In line 9, “and disposed…” is indefinite as to what antecedent is being referenced. In lines 13-14 and 24, the phrase “the latter” is indefinite as to its antecedent reference and should be replaced with its intended antecedent to be definite. In lines 15-16, “the respective access aperture” lacks particular basis for one particular aperture. In line 26, “made, able…” does not make sense as written. 
In claim 12, line 2, “an end edge, respectively lower and upper, of said lateral wall” is awkward and indefinite in what is trying to be defined.  
In claim 13, in view of claim 13 dependency from claim 10, “a spacer support” in line 3 and “a plurality of housing compartments” in lines 3-4 are redundant, as each has been previously defined in parent claim 10. In line 6, “thruster means” is indefinite, as the meaning of “thruster” is unclear. In line 7, “the introduction step” lacks clear antecedent recitation and should be --the introducing step--. Also in line 7, “guide 
In claim 14, the method step is indefinite, as it is unclear whether the “previously opened…” precedes the claimed method or is part of the claimed method. 
In claim 15, line 3, “a longitudinal direction (X)” appears a double recitation in view of parent claim 10. In line 4, “said wall or flap” is lacking antecedent basis or inconsistent with line 3.  

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claims 1 and 10 would each be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action. Dependent claims 2-9 and 11-15 would also then be allowable. 

13.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG